JOURNAL ENTRY AND OPINION *Page 3 
{¶ 1} This case came to be heard upon the accelerated calendar pursuant to App.R. 11.1 and Loc.R. 11.1, the record from the Cuyahoga County Court of Common Pleas and the briefs of counsel. Plaintiff-appellant Janina Klimaszewski appeals from a court order which ordered her to arbitrate her breach of contract and Consumer Sales Practices Act complaint against defendant-appellee Ganley, Inc. She maintains that the arbitration provision in the new car sales contract is unconscionable.
 {¶ 2} The assignment of error is sustained on authority of Olah v.Ganley Chevrolet, Inc., Cuyahoga App. No. 86132, 2006-Ohio-694 andFelix v. Ganley Chevrolet, Inc., Cuyahoga App. Nos. 86990 and 86991,2006-Ohio-4500. The arbitration clause at issue here is functionally identical to those clauses found wanting in the cited cases. As inOlah, we remand back to the court to conduct a hearing on whether the arbitration provision is either substantively or procedurally unconscionable.
 {¶ 3} This cause is reversed and remanded for proceedings consistent with this opinion.
It is, therefore, ordered that said appellant recover of said appellee her costs herein taxed.
It is ordered that a special mandate be sent to said court to carry this judgment into execution. *Page 4 
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
MARY J. BOYLE, J., CONCURS IN JUDGMENT ONLY WITH SEPARATE OPINION
ANTHONY O. CALABRESE, JR., P.J., DISSENTS WITH SEPARATE OPINION